DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 28 April 2022, regarding application number 16/859,087.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-10 remain pending in the application. Claims 1-2, 5, 7-8, and 10 were amended in the Amendments to the Claims. Claims 3-4, 6 and 9 are original.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the non-final office action mailed 04 February 2022. Therefore, the objections have been withdrawn.  
Response to Arguments
Applicant's arguments, see pages 6-9, filed 28 April 2022, with respect to the rejection of independent claim 1 under 35 U.S.C. 102 have been fully considered but they are not persuasive.
Applicant has made the following argument:
“No new matter is added by the amendments. Support for the amendments may be found at least in present paragraph 0032 of the present specification as originally filed. Regarding the above limitations, it is respectfully not seen where the cited reference discloses or anticipate the claimed structure quoted above. For example, the USPTO respectfully alleges on page 5 of the Office Action that paragraphs [0036]-[0040], [0043], [0045] of Kato disclose a same hardware identifier is assigned to an object robot having a same mechanism as the object robot to be controlled by the robot controller as recited in previous claim 1. However, it is noted that, in Step F3 of Kato, it is determined whether a kind of the robot (we consider; a model of the robot) is changed or not. If a kind of the robot is changed, the procedure proceeds to Step F4, and the data indicating a kind of the robot is rewritten in the memory of the robot control section 20. Also, if it is necessary to change the data regarding the axis configuration, the data is rewritten. In other words, Kato is not provided with the same hardware identifier which is assigned to a different model of an object robot having the same mechanism as the object robot to be controlled by the robot controller …
Thus, it is respectfully asserted that the cited reference does not disclose all of the limitations of independent claim 1. Therefore, it is respectfully asserted that independent claim 1 is allowable.”

Examiner respectfully disagrees. As stated in the previous office action, the “kind of robot” in Kato corresponds to a hardware identifier for identifying a mechanism. See Fig. 3, [0036]-[0040], [0043 “The data “03” stored in the address “1” specify a kind of the robot mechanism section (a five-axis robot of long-arm type in this example).”] and [0045]. The “individual number”/”serial number” in Kato corresponds to individual discrimination data and the model of the object robot. See Fig. 3, [0032]-[0034] and [0043 “The data in first six places of the code “00005301” stored at the address “0” specify the serial number…”]. The individual number/serial number of Kato is model data for an object robot because a commonly accepted definition of a “model” to a person having ordinary skill in the art is “a particular design or version of a product”. Additionally, the specification and claims of the instant application describe the individual discrimination data including data relating to a model of a robot main body. See [0013] and claims 7 and 10 “…individual discrimination data of the robot main body comprises data relating to a model of the robot main body…”. Therefore, the “kind of robot” in Kato corresponds to a hardware identifier for identifying a mechanism and the “individual number”/”serial number” corresponds to the model of an object robot. As seen in Fig. 3 and Fig. 4, steps F3 and F5, a same hardware identifier (kind of robot) can be assigned to different models of an object robot (individual number/serial number). Additionally, see [0043 “The data in first six places of the code “00005301” stored at the address “0” specify the serial number and the data in the last two places specify a kind of the mechanical unit. The data “03” stored in the address “1” specify a kind of the robot mechanism section (a five-axis robot of long-arm type in this example). “], [0050] and [0052]-[0053]. Accordingly, Kato teaches “wherein a same hardware identifier is assigned to a different model of the object robot having a same mechanism as the object robot to be controlled by the robot controller”, as claimed in claim 1.
For at least the reasons stated above, the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Kato has been maintained.
Applicant's arguments, see pages 9-10, with respect to the rejections of dependent claims 2-10 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has argued that independent claim 1 is allowable, therefore dependent claims 2-10 are additionally allowable by virtue of their dependency on claim 1. Examiner disagrees for at least the reasons stated above because the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Kato has been maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US 20040128029 A1 and Kato hereinafter).
Regarding Claim 1
Kato teaches a robot system (see Fig. 1; [0002]) comprising:
a robot controller (see Fig. 1, control section (i.e. a robot controller) 20; [0022]); and
an object robot which is an object to be controlled by the robot controller (see Fig. 1, mechanical section (i.e. a robot mechanism) 10; [0022]);
wherein the object robot comprises a first storage part (see [0009]-[0012] and [0029]-[0031]) which stores a hardware identifier for identifying a mechanism of the object robot (see Fig. 3, "kind of robot"; [0036]-[0040], [0043]-[0045] and [0050]-[0051]), individual discrimination data which discriminate the object robot as an individual (see Fig. 3, "individual number"/"serial number"; [0032]-[0034] and [0043]), and device specific data including an individual difference parameter which is specific to the object robot (see Fig. 3, "a (AXIAL LENGTH [mm])", "parameter data", etc., [0010], [0029]-[0031] and [0041]);
wherein a same hardware identifier is assigned to a different model of an object robot having a same mechanism as the object robot to be controlled by the robot controller (see Fig. 3 and Fig. 4, steps F3 and F5; [0036]-[0040], [0043], [0045], [0050] and [0052]-[0053]. The "individual number"/"serial number" of Kato is model data for an object robot.); and
wherein the robot controller comprises:
a second storage part (see [0023]-[0024] and [0050]-[0051]) which stores common configuration information corresponding to the hardware identifier and the individual discrimination data and the individual difference parameter of an object robot connected with the robot controller (see [0012], [0023]-[0024] and [0050]); and
a control part (see [0023]) configured to control the object robot connected with the robot controller based on hardware definition information comprising the common configuration information and the individual difference parameter (see Fig. 6 all; [0054]-[0057]);
wherein the control part collates the hardware identifier corresponding to the common configuration information stored in the second storage part and the hardware identifier assigned to the object robot (see Fig. 4, step F3; [0050]) and, in a case that the hardware identifier corresponding to the common configuration information stored in the second storage part and the hardware identifier assigned to the object robot are matched with each other, the control part collates the individual discrimination data stored in the first storage part and the individual discrimination data stored in the second storage part (see Fig. 4, step F3 - "No" path - step F5; [0050] and [0052]) and, when the individual discrimination data stored in the first storage part and the individual discrimination data stored in the second storage part are not matched with each other, the control part creates hardware definition information of the object robot based on the common configuration information stored in the second storage part and the individual difference parameter read from the first storage part (see Fig. 4, step F5 - "Yes" path - step F7; [0023]-[0024], [0052] and [0054]-[0057]), and the control part controls the object robot by using the hardware definition information (see Fig. 6 all; [0054]-[0057]).
Regarding Claim 2
Kato teaches the robot system according to claim 1 (as discussed above in claim 1), 
further comprising a template storage part which stores common configuration information of each of a plurality of the different hardware identifiers (see [0009]-[0012] and [0029]-[0034]),
wherein in a case that a hardware identifier corresponding to the common configuration information stored in the second storage part and a hardware identifier assigned to the object robot are collated and not matched, the control part reads the common configuration information corresponding to the hardware identifier assigned to the object robot from the template storage part and updates the common configuration information in the second storage part and creates the hardware definition information of the object robot by using the common configuration information after being updated (see Fig. 4, steps F3-F4; [0050]-[0051]).
Regarding Claim 4
Kato teaches the robot system according to claim 1 (as discussed above in claim 1), 
wherein the control part collates the individual discrimination data read from the first storage part with the individual discrimination data having been already stored in the second storage part (see Fig. 4, step S5; [0052]), and
when a result of collation is matched, the control part controls the object robot by the hardware definition information having been already prepared without newly creating the hardware definition information (see [0013] and [0052]).
Regarding Claim 5
Kato teaches the robot system according to claim 1 (as discussed above in claim 1), 
wherein the object robot comprises a robot main body comprising at least a manipulator (see Fig. 1, "main unit 2"; [0028]) and an attachment separately provided from the robot main body (see Figs. 1-2, "wrist unit 1"; [0026] and [0028]),
hardware identifiers different from each other are assigned to the robot main body and the attachment (see Fig. 3; [0029]-[0034]), and
the control part collates the hardware identifier for each of the robot main body and the attachment (see [0046], [0050] and [0052]).
Regarding Claim 6
Kato teaches the robot system according to claim 5 (as discussed above in claim 5), 
wherein each of the robot main body and the attachment comprises the first storage part (see [0029]-[0031]),
the first storage part of the robot main body stores the individual discrimination data and the individual difference parameter of the robot main body (see Fig. 3 all; [0030]-[0034]), and
the first storage part of the attachment stores the individual discrimination data and the individual difference parameter of the attachment (see Fig. 3 all; [0029], [0031]-[0034]).
Regarding Claim 8
Kato teaches the robot system according to claim 5 (as discussed above in claim 5), 
wherein the robot main body comprises the manipulator (see Fig. 1, "main unit 2"; [0028]) and a hand (see Figs. 1-2, "wrist unit 1"; [0026] and [0028]. Kato teaches one or more mechanical units, therefore there could be two "wrist units 1" where one corresponds to the attachment and the other corresponds to the hand. See [0018 "...one or more mechanical units of the mechanism section..."].),
the manipulator and the hand are assigned with hardware identifiers different from each other (see Fig. 3; [0029]-[0034]), and
the control part collates the hardware identifier for each of the manipulator and the hand (see [0046], [0050] and [0052]).
Regarding Claim 9
Kato teaches the robot system according to claim 8 (as discussed above in claim 8), 
wherein each of the manipulator and the hand comprises the first storage part (see [0029]-[0031]),
the first storage part of the manipulator stores the individual discrimination data and the individual difference parameter of the manipulator (see Fig. 3 all; [0030]-[0034]), and
the first storage part of the hand stores the individual discrimination data and the individual difference parameter of the hand (see Fig. 3 all; [0029], [0031]-[0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claim 2 above, and further in view of Sejimo et al. (US 20160214257 A1 and Sejimo hereinafter).
Regarding Claim 3
Kato teaches the robot system according to claim 2 (as discussed above in claim 2),
Kato is silent regarding wherein the template storage part is provided in an upper-level device with which the robot controller is connected.
Sejimo teaches a robot system (see Fig. 1 and [0002]) comprising:
a robot controller (see Fig. 1, controller 20; [0018]); and
an object robot which is an object to be controlled by the robot controller (see Fig. 1, robot 10; [0018]);
wherein the object robot comprises a first storage part which stores a hardware identifier for identifying a mechanism of the object robot (see Figs. 1A-1B, "individual numbers"; [0022] and [0030]);
wherein the robot controller comprises: a second storage part which stores common configuration information corresponding to the hardware identifier (see Figs. 1A-1B; "sensor information I stored in the memory 22"; [0030]-[0031] and [0039]);
further comprising a template storage part which stores common configuration information of each of a plurality of different hardware identifiers (see Fig. 3C server 50 and "analysis information R"; [0058]),
wherein in a case that a hardware identifier corresponding to the common configuration information stored in the second storage part and a hardware identifier assigned to the object robot are collated and not matched, the control part reads the common configuration information corresponding to the hardware identifier assigned to the object robot from the template storage part and updates the common configuration information in the second storage part and creates the hardware definition information of the object robot by using the common configuration information after being updated (see Fig. 2A, steps 110-150; [0030], [0038]-[0039] and [0058], especially [0030 "...the controller 20 receives the sensor information I from the robot 10 and determines whether or not the individual of the controllably connected robot 10 has been changed based on whether or not the individual numbers as individual information of the sensors represented by the sensor information I change"] and [0058 " Further, the server 50 transmits analysis information R representing an analysis result in the analysis part 51 a to the controller 20."]).
wherein the template storage part is provided in an upper-level device with which the robot controller is connected (see Fig. 3C server 50; [0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Sejimo to Kato. That is, it would have been obvious to modify the template storage part of the robot system of Kato to be provided in an upper-level device with which the robot controller is connected, as taught by Sejimo. 
Sejimo teaches an upper-level device to obtain common configuration information from a plurality of robots and to create updated common configuration information for use in controlling the robots. The updated common configuration data can then be transmitted to an appropriate robot controller upon request. A person having ordinary skill in the art would have been motivated to apply the same technique to Kato in order to attain the same results.
Application of the known technique taught by Sejimo to the robot system taught by Kato would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the template storage part is provided in an upper-level device with which the robot controller is connected. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claims 6 and 9 above, and further in view of Van Oudenallen et al. (US 9320642 B1 and Van Oudenallen hereinafter).
Regarding Claim 7
Kato teaches the robot system according to claim 6 (as discussed above in claim 6), 
wherein individual discrimination data of the robot main body comprises data relating to a model of the robot main body (see "serial number"; [0031], [0034], [0043] and [0046]),
individual discrimination data of the attachment comprises data relating to a model of the attachment (see "serial number"; [0031], [0034], [0043] and [0046]), and
the robot controller comprises a model configuration table in which combinations between the model of the robot main body and the model of the attachment are described (see Fig. 3; [0034]-[0035] and [0043]). Kato does not explicitly teach the model configuration table describing allowable combinations. That is Kato is silent regarding the robot controller comprises a model configuration table in which allowable combinations between the model of the robot main body and the model of the attachment are described, and the control part issues a warning when a combination between the robot main body and the attachment which are connected with the robot controller is not described in the model configuration table.
Van Oudenallen teaches a system comprising a controller (see Fig.1; Col. 1, lines 7-11 and Col. 6, lines 20-29), wherein
the controller comprises a model configuration table in which allowable combinations between tools are described (see Col. 2, lines 24-32; Col. 5, lines 3-7),
the control part issues a warning when a combination between the tools is not described in the model configuration table (see Col. 5, lines 24-33).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Van Oudenallen to Kato. That is, it would have been obvious to modify the controller of the robot system of Kato to further describe allowable combinations between the model of the robot main body and the model of the attachment in the model configuration table, and to issue a warning when a combination between the robot main body and the attachment which are connected with the robot controller is not described in the model configuration table, as taught by Van Oudenallen. 
Van Oudenallen teaches a model configuration table of allowable combinations of tools in order to present to a user a selection of the tools which are compatible with each other. Van Oudenallen further teaches warning the user when incompatible tools are present to prevent them from selecting incompatible combinations of tools. A person having ordinary skill in the art would have been motivated to apply the same technique to Kato in order to attain the same results.
Application of the known technique taught by Van Oudenallen to the robot system taught by Kato would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the robot controller comprises a model configuration table in which allowable combinations between the model of the robot main body and the model of the attachment are described, and the control part issues a warning when a combination between the robot main body and the attachment which are connected with the robot controller is not described in the model configuration table. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 10
Kato teaches the robot system according to claim 9 (as discussed above in claim 9), 
wherein individual discrimination data of the manipulator comprises data relating to a model of the manipulator (see "serial number"; [0031], [0034], [0043] and [0046]),
individual discrimination data of the hand comprises data relating to a model of the hand (see "serial number"; [0031], [0034], [0043] and [0046]),
individual discrimination data of the attachment comprises data relating to a model of the attachment (see "serial number"; [0031], [0034], [0043] and [0046]. Kato teaches one or more mechanical units, therefore there could be two "wrist units 1" where one corresponds to the attachment and the other corresponds to the hand. See [0018 "...one or more mechanical units of the mechanism section..."].),
the robot controller comprises a model configuration table in which  combinations between the model of the manipulator, the model of the hand and the model of the attachment are described (see Fig. 3; [0034]-[0035] and [0043]). Kato does not explicitly teach the model configuration table describing allowable combinations. That is Kato is silent regarding the robot controller comprises a model configuration table in which allowable combinations between the model of the manipulator, the model of the hand and the model of the attachment are described, and the control part issues a warning when a combination between the manipulator, the hand and the attachment which are connected with the robot controller is not described in the model configuration table.
Van Oudenallen teaches a system comprising a controller (see Fig.1; Col. 1, lines 7-11 and Col. 6, lines 20-29), wherein
the controller comprises a model configuration table in which allowable combinations between the tools are described (see Col. 2, lines 24-32; Col. 5, lines 3-7),
the control part issues a warning when a combination between the tools is not described in the model configuration table (see Col. 5, lines 24-33).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Van Oudenallen to Kato. That is, it would have been obvious to modify the controller of the robot system of Kato to further describe allowable combinations between the model of the manipulator, the model of the hand and the model of the attachment in the model configuration table, and to issue a warning when a combination between the manipulator, the hand and the attachment which are connected with the robot controller is not described in the model configuration table, as taught by Van Oudenallen. 
Van Oudenallen teaches a model configuration table of allowable combinations of tools in order to present to a user a selection of the tools which are compatible with each other. Van Oudenallen further teaches warning the user when incompatible tools are present to prevent them from selecting incompatible combinations of tools. A person having ordinary skill in the art would have been motivated to apply the same technique to Kato in order to attain the same results.
Application of the known technique taught by Van Oudenallen to the robot system taught by Kato would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot system, wherein the robot controller comprises a model configuration table in which allowable combinations between the model of the manipulator, the model of the hand and the model of the attachment are described, and the control part issues a warning when a combination between the manipulator, the hand and the attachment which are connected with the robot controller is not described in the model configuration table. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brown et al. (US 20160346044 A1 and Brown hereinafter). Brown teaches a system comprising a controller (see "computer" in [0007]), wherein the controller comprises a model configuration table in which allowable combinations between the tools are described (see [0007]). Brown could be used to render obvious claims 7 and 10.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664